 



Exhibit 10.1
SUB-SUBLEASE AGREEMENT
     THIS SUB-SUBLEASE AGREEMENT (the “Sub-Sublease”) is made as of the 1st day
of June, 2005 by and between M.D.C Holdings, Inc., a Delaware corporation
(“Sub-Sublandlord”) and CVentures, Inc., a Colorado corporation
(“Sub-Subtenant”)
RECITALS
     A. By Sublease dated February 15, 2005 (the “Master Sublease”) by and
between Sub-Sublandlord and Invesco Funds Group, Inc., a Delaware corporation
(“Sublandlord”), Sublandlord leased to Sub-Sublandlord approximately 144,263 of
rentable square feet located on floors 1-6 of the building (the “Building”)
located at 4350 South Monaco Street, Denver, Colorado;
     B. By Master Lease Agreement dated June 30, 2000 (the “Master Lease”),
Sublandlord leased the Building from USAA Real Estate Company, as
predecessor-in-interest to Challenger Financial Services Group, Inc., (“Master
Landlord”).
     C. Sub-Subtenant desires to sublease from Sub-Sublandlord and
Sub-Sublandlord desires to sublease to Sub-Subtenant a portion of the Building
subject to the terms and conditions hereof.
     D. Pursuant to Section 8(k) of the Master Sublease, no consent of
Sublandlord is required to this Sub-Sublease, however, Sub-Subtenant agrees to
execute the acknowledgement with respect to the Master Sublease which is
required by Sublandlord in the form attached hereto as Exhibit A.
AGREEMENTS:
     1. Demised Premises. Sub-Sublandlord subleases to Sub-Subtenant, and
Sub-Subtenant subleases from Sub-Sublandlord for the Term commencing on the
Commencement Date, approximately 7,537 square feet of rentable area on the fifth
(5th) floor of the Building (such area being the “Premises”). Sub-Sublandlord
and Sub-Subtenant agree that the rentable area of the Premises shall not be
subject to revision if the actual square footage of the Premises differs from
that set forth above. By occupying the Premises, Sub-Subtenant represents that
it has thoroughly examined the Building and the Premises and accepts the same on
the Commencement Date in its “as-is” condition as of the date of occupancy,
subject to latent defects.
     2. Term. The term (the “Term”) of this Sub-Sublease shall commence on
June 1, 2005 (the “Commencement Date”) and shall end on October 31, 2016 (the
“Expiration Date”), or on such earlier date upon which said Term may be
terminated pursuant to any other provisions of this Sub-Sublease or pursuant to
law. This Sub-Sublease shall automatically terminate upon the termination of the
Master Sublease if such termination occurs prior to the Expiration Date.
Notwithstanding the foregoing, Sub-Sublandlord may terminate this Sub-Sublease
by giving Sub-Subtenant at least 180

 



--------------------------------------------------------------------------------



 



days notice of the date of termination. On the date of termination the rights of
Sub-Sublandlord and Sub-Subtenant that have not accrued or that do not survive
this Sub-Sublease by its terms or by law will end.
     3. Rent. Sub-Subtenant shall timely pay base rent (the “Base Rent”) to
Sub-Sublandlord, in advance on the first day of each calendar month of the Term
as follows:
June 1, 2005 through April 30, 2008 @ $17.00 per rentable square foot =
$10,677.42 per month
May 1, 2008 through April 30, 2011 @ $17.50 per rentable square foot =
$10,991.46 per month
May 1, 2011 through April 30, 2014 @ $18.00 per rentable square foot =
$11.305.50 per month
May 1, 2014 through October 31, 2016 @ $18.50 per rentable square foot =
$11,619.52 per month
The Base Rent, Additional Rent, and any other charges payable by Sub-Subtenant
shall be paid to Sub-Sublandlord at its offices in the Building, or at such
other place as Sub-Sublandlord may designate in writing, in lawful money of the
United States of America without demand, deduction, setoff or abatement, except
as expressly provided in this Sub-Sublease. Any Base Rent or Additional Rent not
paid when due shall bear interest at a per annum rate (the “Default Rate”) equal
to the lesser of (i) two percent (2%) above the announced Wall Street Journal
“prime” rate as of the date of such default; or (ii) the maximum rate of
interest which may be collected under Colorado usury law. In addition to all
other rights and remedies available, if any monthly installment of Base Rent or
Additional Rent is not paid when due, a service charge equal to ten percent
(10%) of the past due amount shall become immediately due and payable. It is
agreed that such service charge represents a fair and reasonable estimate of the
additional administrative, processing and accounting costs that will be incurred
by Sub-Sublandlord as a result of a late payment by Sub-Subtenant.
     4. Additional Rent. Beginning in calendar year 2007, Sub-Subtenant shall
pay to Sub-Sublandlord, as additional rent (the “Additional Rent”), an amount
equal to its proportionate share of the annual increase in Operating Expenses
and Taxes, both as defined in Section 4(b) of the Master Sublease, in excess of
the amounts of such Operating Expenses and Taxes for calendar year 2006. The
proportionate share to be paid by Sub-Subtenant shall be a fraction, the
numerator of which is the rentable area of the Premises (7,537 square feet) and
the denominator of which is the Rentable Area of Floors 1 through 5 of the
Building (119,136 square feet) and is equal to 6.32%. Additional Rent shall be
prorated to reflect any partial year or month that the Premises are subject to
this Sub-Sublease. Sub-Sublandlord shall give Sub-Subtenant copies of all
relevant statements and bills received by Sub-Sublandlord pursuant to the
applicable provisions of the Master Sublease, together with a statement of the
amount of Additional Rent, if any, which Sub-Subtenant is required to pay.
Sub-Subtenant shall pay all such Additional Rent within thirty (30) days of
receipt of such statement. Sub-Subtenant shall also pay to Sub-Sublandlord, as
Additional Rent, all charges for any additional services

2



--------------------------------------------------------------------------------



 



provided to Sub-Subtenant, including, without limitation, charges and fees for
alterations, if any, and after hours heating and air conditioning services.
Sub-Subtenant’s obligations to pay Additional Rent shall survive the termination
or expiration of this Sublease.
     5. Sub-Sublandlord’s Work. Sub-Subtenant acknowledges and agrees that
Sub-Sublandlord is delivering the Premises to Sub-Subtenant in its “AS-IS”
condition as of the date of occupancy subject to latent defects, without
representation or warranty whatsoever and without any obligation of
Sub-Sublandlord to perform any additional alterations or improvements to the
Premises.
     6. Use. Sub-Subtenant will use and occupy the Premises solely for general
office purposes in accordance with the use permitted under the Master Sublease.
Without the prior written consent of Sublandlord and Sub-Sublandlord, the
Premises will not be used for any other purpose. Sub-Subtenant covenants that it
will not use the Premises for any use prohibited under Section 8 of the Master
Sublease.
     7. Alterations.
     a. Sub-Subtenant shall not make any alteration or physical addition, (the
“Alterations”) in or to the Premises, without in each instance, obtaining the
prior written consent of Sub-Sublandlord, Sublandlord and Master Landlord (if
required pursuant to the Master Sublease or Master Lease). Any requests by
Sub-Subtenant to make Alterations must be provided to Sub-Sublandlord in writing
together with a detail of all Alterations to be made to the Premises. If any
Alterations are made without consent, Sub-Sublandlord may remove the same, and
may repair and restore the Premises and any damage arising from such removal and
Sub-Subtenant shall be liable for any and all costs and expenses incurred by
Sub-Sublandlord in the performance of this work.
     b. Following approval as described in Section 8(a) above, Sub-Subtenant may
have any Alterations performed by contractors of its own choice, at its expense,
provided that Sub-Subtenant has obtained written approval of the contractor by
Sub-Sublandlord, Sublandlord and Master Landlord (if required pursuant to the
Master Sublease or Master Lease). Sub-Sublandlord shall at all times have the
right during normal business hours to inspect the work performed by
Sub-Subtenant. Any work performed by Sub-Subtenant shall be done in each case in
a good and workmanlike manner in full compliance with all applicable laws,
regulations, permits and codes and otherwise in compliance with all terms and
conditions of the Master Sublease and Master Lease and, in addition, all
insurance coverage related to such Alterations shall name Sub-Sublandlord,
Sublandlord and Master Landlord as an additional insureds and certificate
holders.
     c. Sub-Subtenant shall, at the end of the Term hereof, upon request of
Sub-Sublandlord, Sublandlord or Master Landlord, remove the Alterations, repair
all damage resulting from such removal, and restore the Premises to the
condition as of the date possession was delivered to Sub-Subtenant. If
Sub-Subtenant fails or refuses to remove such Alterations, or fails to repair or
restore the Premises, Master Landlord, Sublandlord,

3



--------------------------------------------------------------------------------



 



or Sub-Sublandlord may cause the same to be removed and repairs and restoration
to be made, in which event Sub-Subtenant shall reimburse the party who caused
said Alterations to be removed and repairs made, the cost of such removal,
repairs and restoration, together with any and all damages which Master
Landlord, Sublandlord or Sub-Sublandlord may sustain by reason of
Sub-Subtenant’s failure or refusal to remove the Alterations.
     8. Terms of Master Sublease and Master Lease. All of the applicable terms,
provisions, covenants and conditions of both the Master Sublease and Master
Lease are incorporated herein and are superior to this Sub-Sublease, except as
otherwise expressly provided, and except that Sub-Subtenant shall be obligated
to pay only the Base Rent and Additional Rent provided for in this Sub-Sublease.
In the event of any inconsistency between the terms of the Master Sublease, the
Master Lease and this Sub-Sublease, the terms of the Master Sublease and the
Master Lease shall control. As between the parties hereto, Sub-Subtenant hereby
assumes all of the obligations of the Sub-Sublandlord, as subtenant, under the
Master Sublease, but only to the extent they are applicable to the Premises.
Sub-Sublandlord shall have all of the rights and remedies of Sublandlord under
the Master Sublease as against Sub-Subtenant. Notwithstanding anything in this
Sub-Sublease to the contrary, Sub-Subtenant agrees that Sub-Sublandlord shall
not be obligated to furnish for Sub-Subtenant any services of any nature,
including without limitation, the furnishing of heat, electrical energy, air
conditioning, elevator service, cleaning, window washing or rubbish removal
services; however, Sub-Sublandlord shall be obligated to take all action
available to Sub-Sublandlord to obtain the performance of and furnishing of such
services for the Premises by Sublandlord pursuant to the terms of the Master
Sublease, provided, however, Sub-Sublandlord shall not be liable to
Sub-Subtenant in damages or otherwise, if, after reasonable diligence on the
part of Sub-Sublandlord, Sublandlord shall fail to perform such obligations.
Sub-Subtenant acknowledges that it has received a copy of the Master Sublease
and the Master Lease, that it has reviewed and is familiar with their contents
and that they shall be held by Sub-Subtenant, its partners and employees in
strict confidence.
     9. Sub-Subtenant’s Covenants. Sub-Subtenant covenants and agrees that
Sub-Subtenant will not do or omit to do anything which would constitute a
default under the Master Sublease or Master Lease.
     10. Indemnification. Sub-Subtenant shall defend, indemnify and hold
Sub-Sublandlord harmless from and against any and all actions, claims, demands,
damages, liabilities and expenses (including, without limitation, reasonable
attorney’s fees) asserted against, imposed upon or incurred by Sub-Sublandlord
by reason of (a) any violation caused, suffered or permitted by Sub-Subtenant,
its agents, servants, employees or invitees of any of the terms, covenants or
conditions of the Master Sublease, Master Lease or this Sub-Sublease; or (b) any
damage or injury to persons or property occurring upon or in connection with the
use or occupancy of the Premises, except damage or injury which arises as a
direct result of the gross negligence or willful misconduct of Sub-Sublandlord,
or its agents, employees or invitees. Sub-Subtenant hereby assumes all risk of
loss of or damage to property in, upon or about the Premises from theft or
patent or

4



--------------------------------------------------------------------------------



 



latent defects in the Premises or otherwise (which shall include, without
limitation, any injury or damage to persons or property resulting from flood,
fire, explosion, falling plaster, steam, gas, electricity, electrical
disturbance, water, rain, snow, leaks from any part of the Premises or from the
pipes or appliances), and Sub-Subtenant hereby waives all claims in respect
thereof against Sub-Sublandlord except claims based solely on the gross
negligence or willful misconduct of Sub-Sublandlord or its agents, servants or
employees, as applicable, and agrees to defend and save Sub-Sublandlord harmless
from and against any claims by others.
     11. Assignment and Sublease. Sub-Subtenant agrees not to assign, mortgage,
pledge or otherwise encumber this Sub-Sublease, nor to sublet the Premises or
any part thereof, without in each instance obtaining the prior written consent
of Sub-Sublandlord, Master Landlord or Sublandlord (if required under the terms
of the Master Lease or Master Sublease), which consent of any of such consenting
parties may be withheld in its sole discretion.
     12. Hazardous Substances. Sub-Subtenant shall not cause or permit any
Hazardous Materials to be brought upon, kept, treated, disposed of, generated or
used in or about the Premises by Sub-Subtenant or its agents, employees,
contractors, invitees, subtenants or licensees or in violation of applicable
laws, codes, or ordinances and hereby agrees to indemnify, defend and hold
harmless Sub-Sublandlord from violation of this provision.
     13. Brokers. Sub-Sublandlord and Sub-Subtenant represent that neither has
engaged a broker in connection with this Sub-Sublease, and that to the best of
Sub-Sublandlord’s and Sub-Subtenant’s knowledge, no broker negotiated or
participated in the negotiations of this Sub-Sublease or is entitled to any
commission in connection herewith. Sub-Sublandlord and Sub-Subtenant each hereby
indemnifies, and holds harmless the other from and against any and all actions,
claims, demands, damages, liabilities, and expenses (including, without
limitation, reasonable attorney’s fees) of any type or nature whatsoever arising
by reason of the breach of the aforesaid representations and warranties.
     14. Entire Agreement. This Sub-Sublease contains all of the covenants,
agreements, terms, provisions, conditions, warranties and understandings
relating to the leasing of the Premises and Sub-Sublandlord’s obligations in
connection therewith, and neither Sub-Sublandlord nor any agent or
representative of Sub-Sublandlord has made or is making, and Sub-Subtenant in
executing and delivering this Sub-Sublease is not relying upon any warranties,
representations, promises or statements whatsoever, except to the extent
expressly set forth in this Sub-Sublease. All prior understandings and
agreements, if any, are merged in this Sub-Sublease, which alone fully and
completely expresses the agreement of the parties.
     15. No Waiver. The failure of Sub-Sublandlord to insist in any instance
upon the strict keeping, observance, or performance of any covenant, agreement,
term, provision or condition of this Sub-Sublease shall not be construed as a
waiver or

5



--------------------------------------------------------------------------------



 



relinquishment for the future of such covenant, agreements, term, provision or
condition, but the same shall continue and remain in full force and effect. No
waiver or modification of any covenant, agreement, term, provision or condition
of this Sub-Sublease shall be deemed to have been made unless expressed in
writing and signed by Sub-Sublandlord and Sub-subtenant. No surrender of
possession of the Premises or of any part thereof shall release Sub-Subtenant
from any of its obligations hereunder unless released by Sub-Sublandlord in
writing. The receipt and retention by Sub-Sublandlord of Base Rent or Additional
Rent from anyone other than Sub-Subtenant shall not be deemed as the acceptance
of such other person as a tenant or as a release of Sub-Subtenant from the
further keeping, observance, or performance by Sub-Subtenant of the covenants,
agreements, terms, provisions and conditions of this Sub-Sublease. The receipt
and retention by Sub-Sublandlord of Base Rent or Additional Rent with knowledge
of the breach of any covenant, agreement, term, provision, or condition of this
Sub-Sublease shall not be deemed a waiver of such breach.
     16. Insurance. The Sub-Subtenant shall carry insurance of such kinds and as
are required to be carried by Sub-Sublandlord, as subtenant, under the terms and
conditions of the Master Sublease, including, without limitation, Section 10
thereof. Sub-subtenant’s commercial general liability insurance shall be not
less than $2,000,000/$2,000,000. All such policies shall name Sub-Sublandlord,
Sublandlord and Master Landlord as additional insureds. Sub-Subtenant shall
deliver certificates of insurance to Sub-Sublandlord prior to the Commencement
Date and not later than thirty (30) days prior to the expiration of such policy.
In the event Sub-Subtenant fails to furnish certificates of insurance,
Sub-Sublandlord may obtain such insurance and the premiums on such insurance
shall be deemed Additional Rent to be paid upon demand.
     17. Waiver of Subrogation. Sub-Sublandlord and Sub-Subtenant each releases
and discharges the other from all claims and liability arising from or caused by
any casualty or hazard covered or required hereunder to be covered in whole or
in part by insurance on the Premises or in connection with property or
activities conducted on the Premises, and waive any right of subrogation which
might otherwise exist in or accrue to any person on account thereof.
     18. Surrender of Premises. Upon the expiration or earlier termination of
this Sub-Sublease, Sub-Subtenant shall peacefully surrender the Premises, broom
clean, consistent with Sub-Subtenant’s duty to make repairs as required herein
and in accordance with the Master Sublease; provided, however, that to the
extent permitted under the Master Sublease, any trade fixtures, signs and other
personal property of Sub-Subtenant not permanently affixed to the Premises shall
remain the property of Sub-Subtenant and may be removed from the Premises by
Sub-Subtenant; and provided further that Sub-Subtenant shall remove, at its sole
cost and expense, any alterations or fixtures that Sublandlord or
Sub-Sublandlord shall request Sub-Subtenant to remove in accordance with the
Master Sublease. Sub-Subtenant shall, at its sole cost and expense, repair any
damage caused to the Premises by reason of the removal of any such property.
Sub-Subtenant’s obligations under this provision shall survive the expiration or
earlier termination of this Sub-Sublease. All Sub-Subtenant property which is
not removed

6



--------------------------------------------------------------------------------



 



upon vacation of the Premises shall conclusively be deemed to be abandoned by
Sub-Subtenant and Sub-Sublandlord shall be entitled to dispose of such property
at the sole cost of Sub-Subtenant without incurring any liability to
Sub-Subtenant.
     19. Holding Over. Sub-Subtenant shall not remain in possession of the
Premises after the expiration or earlier termination of the Sub-Sublease Term
without the express written consent of Sub-Sublandlord. Should Sub-Subtenant
hold over without the express written consent of Sublandlord and
Sub-Sublandlord, such tenancy shall be at sufferance and not a renewal of the
Term, and in such case, Base Rent due pursuant to this Sub-Sublease shall be
payable at one hundred fifty percent (150%) the amount payable during the last
month of the Term subject to every other term, covenant and provision of this
Sub-Sublease and the Master Sublease. In the event Sub-Subtenant holds over,
Sub-Subtenant shall be liable for all of Sub-Sublandlord’s direct damages, which
shall include, without limitation, costs, fees, expenses, damages and attorneys’
fees incurred by Sub-Sublandlord as a result of Sub-Subtenant’s holding over,
and damages and expenses incurred by Sub-Sublandlord for its inability to
deliver possession of the Premises to Sublandlord.
     20. Default by Sub-Subtenant. The occurrence of any one or more of the
following events (sometimes referred to as an “Event of Default”) shall
constitute a default and breach of this Sub-Sublease by Sub-Subtenant:
     (a) If Sub-Subtenant fails to pay Base Rent or any other amount within five
(5) days of when due and payable;
     (b) If Sub-Subtenant fails to perform any of Sub-Subtenant’s nonmonetary
obligations under this Sub-Sublease for a period of twenty (20) days after
written notice of such failure, or if such default is of a nature which cannot
be cured within such twenty (20) day period, then Sub-Subtenant’s failure to
commence to cure such default within such twenty (20) day period and diligently
pursue the same to complete.
     (c) If (i) Sub-Subtenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) a petition of bankruptcy or for
reorganization or rearrangement is filed by or against Sub-Subtenant which is
not discharged in 60 days; (iii) a trustee or receiver is appointed to take
possession of substantially all of Sub-Subtenant’s assets located at the
Premises or of Sub-Subtenant’s interest in this Sub-Sublease which is not
discharged in 60 days; or (iv) substantially all of Sub-Subtenant’s assets
located at the Premises or of Sub-Subtenant’s interest in this Sub-Sublease is
subjected to attachment, execution or other judicial or non-judicial seizure.
     (d) If Sub-Subtenant fails to comply with any of the terms and provisions
of the Master Sublease or Master Lease applicable to the Premises or causes or
permits any default under the Master Sublease or Master Lease.
     Upon occurrence of an Event of Default by Sub-Subtenant, and at any time
thereafter, upon notice or demand and without limiting Sub-Sublandlord in the
exercise

7



--------------------------------------------------------------------------------



 



of any other right or remedy which Sub-Sublandlord may have, Sub-Sublandlord
shall be entitled to exercise the following rights and remedies:
     (i) Sub-Sublandlord may terminate Sub-Subtenant’s right to possession of
the Premises by any lawful means (in which case this Sub-Sublease shall not
terminate unless Sub-Sublandlord gives written notice to Sub-Subtenant of its
intention to terminate this Sub-Sublease), in which event Sub-Subtenant shall
immediately surrender possession of the Premises to Sub-Sublandlord.
     (ii) At any time after an Event of Default, whether or not Sub-Sublandlord
shall have terminated this Sub-Sublease, Sub-Sublandlord shall be entitled to
recover from Sub-Subtenant, and Sub-Subtenant shall pay to Sub-Sublandlord, on
demand, for damages for Sub-Subtenant’s default, an amount equal to the then
present worth of: (A) the aggregate of the Base Rent and any other charges to be
paid by Sub-Subtenant hereunder for the unexpired portion of the Term assuming
this Sub-Sublease has not been terminated, less the fair market rental value of
the Premises during such period; and (B) all other damages suffered by
Sub-Sublandlord, which shall include, without limitation, all costs of
renovating the Premises and reletting the same and reasonable attorneys’ fees.
     All rights, options and remedies of Sub-Sublandlord contained in this
Sub-Sublease shall be construed and held to be cumulative, no one of them shall
be exclusive of the other, and Sub-Sublandlord shall have the right to purse any
one or all of such remedies or any other remedy or relief which may be provided
by law or equity whether or not stated in this Sub-Sublease.
     21. Confidentiality. Sub-Subtenant and its shareholders, partners, members,
officers, directors, employees, agents and representatives will not disclose the
terms of this Sub-Sublease or the Master Sublease unless Sub-Subtenant obtains
Sub-Sublandlord’s or the Sublandlord’s prior written consent thereto, as the
case may be, which written consent may be withheld in the Sub-Sublandlord’s or
Sublandlord’s sole discretion; provided, however, the provisions of this Section
shall not apply to any disclosure required by legal authorities or any
disclosure to Sub-Subtenant’s lenders, architects, accountants and attorneys.
     22. Substitution of Premises. Notwithstanding anything herein to the
contrary, Sub-Sublandlord shall have the right at any time and from time to time
to substitute other premises (“Substitute Premises”) located within the Building
for the Premises subject to the same terms and conditions set forth herein;
provided, however that the Substitute Premises shall contain at least as much
square footage as originally subleased without any increase in the then rental
rate. In connection therewith, Sub-Sublandlord agrees to pay all moving expenses
of Sub-Subtenant. Sub-Subtenant shall be required to move into such Substitute
Premises within 30 days of notice from Sub-Sublandlord of its exercise of this
right.
     23. Successors and Assigns. Subject to the provisions of Section 12 above,
the obligations of this Sub-Sublease shall bind and benefit the successors and
permitted

8



--------------------------------------------------------------------------------



 



assigns of the parties with the same effect as if mentioned in each instance
where a party hereto is named or referred to.
     24. Notices. Any and all communications delivered hereunder shall be sent
via first-class mail, confirmed facsimile, over-night delivery or by hand
delivery: if to Sub-Sublandlord at 4350 South Monaco Street, Suite 500, Denver,
Colorado 80237, Attn: Michael Touff, and if to Sub-Subtenant, at CVentures, 4350
South Monaco Street, Denver, Colorado 80237, Attn: Charles G. Hauber. All such
communications shall be deemed to be given when hand delivered or sent via
facsimile or on the next business day following deposit with an over-night
delivery service.
     25. Directory. Sub-Sublandlord agrees to place the name of Sub-Subtenant in
the building directory.
     26. Parking. Sub-Subtenant shall be entitled to use, free of charge, up to
23 unreserved parking spaces within the parking garage for the Term of this
Sub-Sublease.
IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS SUB-SUBLEASE, on the date set
forth below, effective as of the date set forth above.
SUB-SUBLANDLORD

          M.D.C. HOLDINGS, INC., a Delaware corporation
 
       
By:
  /s/ Michael Touff

 
    Name:  Michael Touff Title:  Senior Vice President Date:  July 25, 2005
 
        SUB-SUBTENANT
 
        CVENTURES, INC., a Colorado corporation
 
       
By:
  /s/ Charles G. Hauber
 
    Name: Charles G. Hauber Title: Vice President Date: July 25, 2005

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACKNOWLEDGEMENT OF CVENTURES, INC.
     Invesco Group, Inc., as Sublandlord, and M.D.C. Holdings, Inc., as
Subtenant, have entered into that certain Sublease Agreement (the “Sublease”)
dated February 15, 2005, for the sublease of certain premises (the “Premises”)
located at 4350 South Monaco Street, Denver, Colorado 80237-3400.
     Pursuant to Section 9(j) of the Sublease, CVentures, Inc., may occupy
approximately 5,000 square feet of the Premises so long a certain conditions set
forth in Section 9(j) are satisfied.
     By executing this Amendment, the undersigned (a) agrees to comply with all
of the terms and conditions of the Sublease in connection with its occupancy of
the Subleased Premises pursuant to Section 9(j) of the Sublease, (b) agrees that
Sublandlord may enforce such terms and conditions directly against the
undersigned, (c) agrees that Sublandlord shall have no obligation to give notice
of any default under the Sublease except to Subtenant (and then only to the
extent required under the Sublease) and shall have no obligation to deal with
any party other than Subtenant with respect to the Sublease or any space
occupied by the undersigned, (d) agrees that nothing herein or otherwise shall
create privity of estate between Sublandlord and the undersigned and the
undersigned irrevocably waives any claims based on, or alleged to have arisen
from, such an estate, (e) hereby releases, waives, acquits and forever
discharges Sublandlord, its Affiliates, and their respective agents, employees,
officers, directors, partners and affiliates from any and all claims,
liabilities and obligations arising out of or in any way related to such
occupancy, (f) shall indemnify, defend and hold harmless Sublandlord from and
against any and all losses arising out of any injury to person or damage to
property on or about the space occupied by the undersigned caused by any act or
omission of the undersigned, its agents, employees, contractors or invitees, and
(g) agrees that the undersigned’s occupancy of any space to be occupied by the
undersigned is subject and subordinate to the Sublease.
     Executed as of June 25, 2005.

              CVENTURES, INC.,     A Colorado corporation
 
       
 
  By:   /s/ Charles G. Hauber
 
            Name:  Charles G. Hauber     Title:  Vice President

10